IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44473

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 490
                                                )
       Plaintiff-Respondent,                    )   Filed: June 16, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
RORY A. JACKSON,                                )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of one and one-half years, for injuring jails and being a
       persistent violator, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; MELANSON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Rory Alan Jackson was found guilty of injuring jails, I.C. § 18-7018, and being a
persistent violator, I.C. § 19-2514. The district court sentenced Jackson to a unified term of five
years, with a minimum period of confinement of one and one-half years. Jackson filed an
I.C.R. 35 motion, which the district court denied. Jackson appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jackson’s judgment of conviction and sentence are affirmed.




                                                   2